DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (US PG. Pub. 2017/0092630) in view of Zhong et al. (US PG. Pub. 2019/0355644).

Regarding claim 1 – Weis teaches a component carrier (fig. 1), comprising: a stack (stack shown between surface 8 and 8’) comprising at least one electrically conductive layer structure (lower most layer 3 having the second surface 8’ [paragraph 0021] Weis states, “conductive layers 3”) and/or at least one electrically insulating layer structure (insulating layer structure 2 [paragraph 0021] Weis states, “insulating layers 2”); a component (lower component 4 [paragraph 0021] Weis states, “power transistors 4”) embedded in the stack (see fig. 1); a first thermally conductive layer (upper conductive layer 3 connected to upper surface of lower component 4) above and thermally 
 	Weis does not explicitly teach wherein the first thermally conductive layer and the second thermally conductive layer are conductive blocks.
 	Zhong teaches a component carrier (fig. 1, see components 30 therein a carrier) having a first thermally conductive block (28 [paragraph 0041] Zhong states, “heat conductive metal plate 28”) and a second thermally conductive block (16 [paragraph 0047] Zhong states, “ceramic heat dissipation element 16”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a 

    PNG
    media_image1.png
    720
    1318
    media_image1.png
    Greyscale


Regarding claim 2 – Weis in view of Zhong teach the component carrier according to claim 1, wherein at least one of the first (Weis; fig. 1, upper conductive layer 3 connected to upper surface of lower component 4) and the second (lowermost conductive layer 3) thermally conductive layers is electrically conductive and connected (through vias  5 [paragraph 0021] Weis states, “electric vias 5”) to the component (lower component 4) for transmitting electric signals between the component and said at least one of the first and the second thermally conductive layers ([paragraph 0021] Weis states, “the embedded components 4 take the form of gallium-nitride power transistors which are contacted by electric vias 5 to corresponding conductive layers 3 which are 

Regarding claim 3 – Weis in view of Zhong teach the component carrier according to claim 1, wherein at least one of the first (Weis; fig. 1, upper conductive layer 3 connected to upper surface of lower component 4) and the second (lowermost conductive layer 3) thermally conductive layers is embedded in the electrically insulating layer structure (2) of the stack, and wherein a main surface of at least one of the first and the second thermally conductive layers is thermally coupled to an environment of the stack (figure 1 shows the first thermally conductive layer show surfaces being coupled within the stack and is considered to be “coupled to an environment of the stack”).

Regarding claim 8 – Weis in view of Zhong teaches the component carrier according to claim 1, but fails to teach in this particular arrangement further comprising: at least one further thermally conductive block placed side by side with at least one of the first thermally conductive block and the second thermally conductive block.
 	Zhong in an alternative view teaches at least one further thermally conductive block (fig. 1, 17 [paragraph 0039] Zhong states, “ceramic element 17”) placed side by side with at least one of the first thermally conductive block and the second thermally conductive block (16; claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a 

Regarding claim 9 – Weis in view of Zhong teach the component carrier according to claim 1, but fails to teach in this particular arrangement wherein at least one electrically insulating layer of the at least one electrically insulating layer structure has a cavity accommodating the first thermally conductive block.
 	Zhong in an alternative view teaches wherein at least one electrically insulating layer (fig. 1, 19) of the at least one electrically insulating layer structure has a cavity (cavity having the first thermally conductive block 28 therein) accommodating the first thermally conductive block (28).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier as taught by Weis in view of Zhong with the electrically insulating layer has a cavity accommodating the first thermally conductive block as taught by the alternative view of Zhong because this recessed feature allows for a more direct contact between the component and the first thermally conductive block increasing heat dissipation as well as reduces the thickness of the overall component carrier.

Regarding claim 10 – Weis in view of Zhong teach the component carrier according to claim 1, but fails to teach in this particular arrangement wherein at least one electrically 
 	Zhong in an alternative view teaches wherein at least one electrically insulating layer (fig. 1, 19) of the at least one electrically insulating layer structure has a further cavity (cavity having the second thermally conductive block 16 therein) accommodating the second thermally conductive block (16).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier as taught by Weis in view of Zhong with the electrically insulating layer has a cavity accommodating the second thermally conductive block as taught by the alternative view of Zhong because this recessed feature allows for a more direct contact between the component and the second thermally conductive block increasing heat dissipation as well as reduces the thickness of the overall component carrier.

Regarding claim 11 – Weis in view of Zhong teach the component carrier according to claim 1, further comprising: a planar electrically conductive layer (Weis; fig. 1, electrically conductive layer 3 shown directly connected to the lower side of the lower component 4) between the component (4) and at least one of the first thermally conductive layer and the second thermally conductive layer (lowermost layer 3).

Regarding claim 13 – Weis teaches a method of manufacturing a component carrier (fig. 1), comprising: providing a stack (stack shown between surface 8 and 8’) comprising at least one electrically conductive layer structure (lower most layer 3 having 

 	Zhong teaches a component carrier (fig. 1, see components 30 therein a carrier) having a first thermally conductive block (28 [paragraph 0041] Zhong states, “heat conductive metal plate 28”) and a second thermally conductive block (16 [paragraph 0047] Zhong states, “ceramic heat dissipation element 16”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a first and second thermally conductive layer as taught by Weis with the conductive layers being thermally conductive blocks as taught by Zhong because Zhong states regarding these structures, “a good heat dissipation performance and a high-current-carrying capability” [paragraph 0006].

Regarding claim 14 – Weis in view of Zhong teach the method according to claim 13, but fails to teach in this particular arrangement wherein the electrically insulating layer structure comprises a top insulating layer structure, wherein the top electrically insulating layer structure has a cavity for accommodating the first thermally conductive block, the method, further comprising: arranging the top electrically insulating layer structure after the first thermally conductive block is arranged relative to the component such that the first thermally conductive block is accommodated within the cavity.
 	Zhong in an alternative view teaches wherein the electrically insulating layer structure (fig. 1, 37 & 19) comprises a top insulating layer structure (37), wherein the top electrically insulating layer structure (37) has a cavity (35 [paragraph 0042] Zhong 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier as taught by Weis in view of Zhong with the electrically insulating layer has a cavity accommodating the first thermally conductive block as taught by the alternative view of Zhong because this recessed feature allows for a more direct contact between the component and the first thermally conductive block increasing heat dissipation as well as reduces the thickness of the overall component carrier.

Regarding claim 15 – Weis in view of Zhong teaches the method according to claim 13, wherein at least one of the first thermally conductive block (Weis; fig 1, 28) and the second thermally conductive block (16) is thermally coupled relative to the component (30) by ultrasound bonding, sintering, soldering ([paragraph 0049] Zhong states, “IGBT chip 30 is mounted onto the heat conductive metal plate 28 through the piece of solder paste 26”) or attachment through adhesive layers.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. in view of Zhong et al. as applied to claim 1 above, and further in view of Vasoya et al. (US PG. Pub. 2002/0157859).

Regarding claim 5 – Weis in view of Zhong teach the component carrier according to claim 4, but fails to teach wherein the electrically insulating layer comprises a resin layer and/or a thermal prepreg, having a thermal conductivity between 2 W/mK and 30 W/make
 	Vasoya teaches an electrically insulating layer (fig. 1, 20 [paragraph 0023] Vasoya states, “first layer of prepreg 20 and a second layer of prepreg 22”) wherein the electrically insulating layer comprises a resin layer and/or a thermal prepreg, having a thermal conductivity between 2 W/mK and 30 W/mK ([paragraph 0029] Vasoya states, “the first and second prepreg layers are constructed from a dielectric material having a dielectric constant less 4.0 at 1 MHz and a thermal conductivity greater than 2.0 W/m.K”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an electrically insulating layer as taught by Weis in view of Zhong with the electrically insulating layer comprising a resin or thermal prepreg having a thermal conductivity between 2W.mK and 30W/mK as taught by Vasoya because Vasoya states, “Use of prepreg layers that have a thermal conductivity that is less than 1.25 W/m.K can reduce the ability of the PWB to conduct heat away from its surface” [paragraph 0029]. 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. in view of Zhong et a. as applied to claim 1 above, and further in view of Usui et al. (US PG. Pub. 2013/0181228).

Regarding claim 6 – Weis in view of Zhong teach the component carrier according to claim 1, but fails to teach wherein the component carrier further comprising: a heat sink connected to an upper main surface of the stack.
 	Usui teaches a component carrier (fig. 3, 100) wherein the component carrier (100) further comprising: a heat sink ([paragraph 0083] Usui states, “a cooler (not shown; in other words, heat sink) is mounted onto each of the exposed surface 221 of the foil-attached insulating member 230”) connected to an upper main surface of the stack.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an electrically insulating layer structure as taught by Weis in view of Zhong with a heat sink mounted onto the electrically insulating layer structure as taught by Usui because this additional heat dissipation structure will further radiate heat and prevent overheating of the component.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. in view of Zhong et al. as applied to claim 1 above, and further in view of Tsukada et al. (US PG. Pub. 2010/0027228).


 	Weis in view of Zhong does not teach wherein a thickness of said electrically insulating layer structure is at least 100 um.
	Tsukada teaches a component carrier (fig. 1) having an electrically insulating layer structure (101 [paragraph 0081] Tsukada states, “insulating board 101”) wherein a thickness of said electrically insulating layer structure is at least 100 um ([paragraph 0081] Tsukada states, “insulating board 101, a resin board may be used, which is obtained by impregnating a glass cross having a thickness in a range of, for example, "0.1 to 1.0 mm" with a BT (bismaleimide triazine) resin or an epoxy resin and curing the resultant”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an electrically insulating layer structure as taught by Weis in view of Zhong with the electrically insulating layer structure has a thickness of at least 100um as taught by Tsukada because this thickness will prevent moisture and dust from entering within the component carrier as well as add rigidity to the overall structure.

Regarding claim 12 – Weis in view of Zhong teaches the component carrier according to claim 1, but fails to teach wherein the planar electrically conductive layer is thicker than 35 um.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a planar electrically conductive layer as taught by Weis in view of Zhong with the planar electrically conductive layer being thicker than 35 um as taught by Tsukada because a thicker wiring layer will allow more current/power to flow within the system. Thicker wirings provide more reliable connections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847